—Order unanimously affirmed without costs. Memorandum: In this action between the "immediate parties” to certain negotiable instruments drawn on the account of the corporate defendant but signed by defendant Donald Brunner, Supreme Court properly denied plaintiff’s motion and the individual defendant’s cross motion for summary judgment. Based upon their 10-year course of dealing, we find that an issue of fact is presented whether plaintiff knew or understood that the individual defendant intended to sign the instruments in a representative capacity only (see, Rotuba Extruders v Ceppos, 46 NY2d 223, 228, 229; see also, UCC 3-403 [2] [b]; cf., Tropical Ornamentals v Visconti, 115 AD2d 537, 538-539). (Appeal from Order of Supreme Court, Erie County, Cosgrove, J. — Summary Judgment.) Present— Denman, P. J., Green, Balio, Fallon and Boehm, JJ.